EXHIBIT 4.1 AHIMSA CAPITAL CORP. A FLORIDA CORPORATION 100,000,, NO PAR VALUE This certifies that is hereby issued fully paid and non-assessable Shares of Common Stock of Ahimsa Capital Corp., transferable on the books of the Corporation by the holder hereof, in person or by duly authorized Attorney upon surrender of this Certificate properly endorsed. In Witness Whereof, Ahimsa Capital Corp. has caused this Certificate to be signed by its duly authorized officers and its Corporate Seal to be hereunto affixed as of this day of 20. President Secretary
